t c memo united_states tax_court donald b meinhardt and arvilla meinhardt petitioners v commissioner of internal revenue respondent docket no filed date eric william johnson for petitioners blaine charles holiday for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined deficiencies and penalties with respect to petitioners’ federal_income_tax as follows deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number year unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar after concession sec_1 the issues for consideration are whether petitioners may deduct expenses associated with their farmhouse under sec_162 for tax years and on schedules e supplemental income and loss alternatively whether petitioners may deduct the claimed farmhouse expenses under sec_212 on schedules a itemized_deductions and whether petitioners are liable for the sec_6662 accuracy-related_penalties 1petitioners concede the disallowance in the notice_of_deficiency of the deductions claimed on schedule c profit or loss from business except those allowed in respondent’s revised examination_report dated date petitioners also concede the disallowance of the casualty_loss deduction claimed for tax_year however this concession is moot because of a switch to the standard_deduction in the revised examining agent’s report findings_of_fact some of the facts are stipulated and are so found petitioners resided in minnesota when they filed the petition petitioners timely filed their and form sec_1040 u s individual_income_tax_return on date respondent issued petitioners a notice_of_deficiency determining deficiencies of dollar_figure for dollar_figure for and dollar_figure for and determining penalties under sec_6662 of dollar_figure for dollar_figure for and dollar_figure for during the years in issue petitioner husband an architect worked full time at an architectural firm petitioner wife operated a day care center out of petitioners’ home in petitioners purchased approximately acres of land that was improved with a farmhouse and outbuildings and that also consisted of crop land and pasture land petitioners rented out the farmland separately from the farmhouse since purchasing the land petitioners have had numerous local farmers lease the crop land and the pasture land petitioners attempted to rent out the farmhouse but were unsuccessful in finding tenants to rent the house in exchange for cash petitioners claimed the following receipts expenses and losses on schedules e of their form sec_1040 category rents received total expenses dollar_figure big_number dollar_figure big_number dollar_figure big_number losses big_number big_number big_number all of the rental income reported on the schedules e was from the rental of the crop land and the pasture land the schedule e adjustments in the notice_of_deficiency are associated only with the farmhouse respondent disallowed the following expenses that were reported on schedules e of petitioners’ form sec_1040 category auto travel insurance repairs supplies utilities other total dollar_figure big_number big_number big_number big_number big_number -0- dollar_figure big_number big_number big_number big_number big_number -0- dollar_figure big_number big_number big_number big_number big_number 1the total for differs from the total included in the stipulation of facts the above total corrects a math error petitioners did not present any documentary_evidence showing that they actually incurred these disallowed expenses from through various individuals lived in the farmhouse at different times often exchanging services such as repairs and maintenance on the farmhouse for use of the house over the years the occupants included petitioner wife’s brother who lived in the farmhouse seasonally for years petitioners’ daughter and her husband who lived in the farmhouse for four years and petitioners’ son and his family who lived in the farmhouse for three months petitioners never received rent for use of the farmhouse at various other times the farmhouse remained vacant petitioners did not keep or present at trial any detailed records of the value of these barter exchanges or the fair market rental value of the farmhouse it is unclear whether the farmhouse was in use or remained vacant during the years in issue during the years in issue petitioners occasionally used the farmhouse to stay overnight change clothes or cook meals after working on the farm petitioners also kept carpentry tools and supplies at the farmhouse which they would use when remodeling and working on the farmhouse petitioners had access to the farmhouse at all times petitioners hired geoffrey tenney to prepare their federal_income_tax returns for the years in issue mr tenney was a practicing minnesota attorney who regularly handled tax returns in the community opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have not claimed to meet and have not shown that they meet the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to a deduction 503_us_79 292_us_435 sec_162 and sec_212 allow a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business or for the production_or_collection_of_income see sec_162 sec_212 if an activity is not engaged in for profit generally no deduction is allowed under sec_162 and sec_212 see sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 sec_162 sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business an ordinary_expense is one that commonly or frequently occurs in the taxpayer’s business 308_us_488 and a necessary expense is one that is appropriate and helpful in carrying on the taxpayer’s business welch v helvering u s pincite the expense must directly connect with or pertain to the taxpayer’s business sec_1_162-1 income_tax regs while petitioners reported insurance supplies repair and other expenses associated with the farmhouse they failed to show that they operated a real_estate rental business with their farmhouse petitioners were unable to rent out the farmhouse and consequently received no rental income for the house petitioners contend that the farmhouse was available for rent during the years in issue however they testified that during this time the farmhouse either remained vacant or was occupied by relatives a taxpayer may not deduct a personal living or family expense unless the code expressly provides otherwise sec_262 petitioners periodically allowed family members to live in the 2although neither petitioners nor respondent discussed sec_280a we note that no deduction is allowed with respect to the use of a dwelling_unit which is used continued farmhouse rent free and at other times left the farmhouse vacant petitioners contend that these family members provided services in exchange for use of the farmhouse however petitioners did not report rental income from these bartering transactions on their federal_income_tax returns in addition petitioners did not prove that the value of these barter exchanges was equal to the fair market rental value of the farmhouse petitioners have failed to prove the deductibility of these expenses under sec_162 because they have not proved that these expenses were tied to a real_estate property rental business sec_212 sec_212 provides in relevant part that an individual taxpayer can deduct all the ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 and continued by the taxpayer during the taxable_year as a residence see sec_280a a taxpayer is treated as using a dwelling_unit as a residence if he used the unit for personal purposes for a certain number of days sec_280a a taxpayer is deemed to have used a dwelling for personal purposes for any day the unit is used by a member of the taxpayer’s family sec_280a unless the unit is rented at a fair rental for use as a principal_residence because the evidence in this case did not establish whether anyone lived in the farmhouse during the years in issue and because we resolve this case on other issues we do not resolve the issue of the potential applicability of sec_280a the taxpayer bears the burden of proving the property was held_for_the_production_of_income during the years in issue 65_tc_34 whether property is held_for_the_production_of_income is a question of fact to be determined from all of the facts and circumstances 59_tc_791 aff’d 495_f2d_1079 6th cir the term income for the purpose of sec_212 is not limited to current income as defined in the pertinent regulations the term income for the purpose of sec_212 includes not merely income of the taxable_year but also income which the taxpayer has realized in a prior taxable_year or may realize in subsequent taxable years and is not confined to recurring income but applies as well to gains from the disposition of property sec_1_212-1 income_tax regs the standard for determining whether an individual taxpayer is engaged in an activity for the production_or_collection_of_income sec_212 or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 is whether the taxpayer engaged in the activity with an actual and honest objective of making a profit 90_tc_960 aff’d without published opinion 899_f2d_18 9th cir 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir during the years in issue petitioners never occupied the property as their residence this case does not involve the fact situation where a taxpayer has moved out of his or her residence and then tries to deduct expenses connected with that residence see ray v commissioner tcmemo_1989_628 in that situation the question is whether after abandonment of the residence abandonment of the personal_use the taxpayer has converted that property to an income-producing property either as rental property or as investment_property held for postconversion appreciation in value id see 84_tc_809 aff’d without published opinion 800_f2d_260 4th cir 65_tc_34 54_tc_1298 as these cases show and as relevant here however even if the taxpayer never used the property as a residence there still must be some affirmative act appropriating the property for the production_of_income ray v commissioner tcmemo_1989_ during the years in issue petitioners occasionally stayed at the farmhouse sleeping at the house overnight changing clothes and cooking meals after working on the farm petitioners kept tools and supplies in the farmhouse for use when working on the farm or the house itself relatives often stayed at the farmhouse as well petitioners did not abandon all personal_use of the farmhouse petitioners differentiated the farmland from the farmhouse and rented out the farmland separately the farmhouse could be used for petitioners’ recreational purposes if they chose petitioners did try to rent out the farmhouse but they did not receive offers to rent for cash instead residents of the farmhouse stayed in the house rent free in exchange for providing services which included carpentry work roofing and other repair work on the house there is no indication that the value of these services in any way approximated the fair rental value of the property from through there were no offers to rent the farmhouse and no tenants paying rent to live in the farmhouse approximately of the years the farmhouse was available for rent petitioners had relatives living in the farmhouse rent free petitioners do not contend that they tried to sell the farmhouse or that they held it for possible appreciation in value we find that petitioners did not put forth reasonable effort to rent out the farmhouse and as in ray we note that petitioners’ allowing individuals to live in the house rent free connotes personal_use see id we conclude that petitioners did not prove that the farmhouse was held_for_the_production_of_income during the years in question see meredith v commissioner t c pincite petitioners did nothing to generate revenue during the years in issue and they had no credible plan for operating it profitably in the future see mitchell v commissioner tcmemo_2001_269 there was no affirmative act renting or holding for appreciation in value to demonstrate that the property was held_for_the_production_of_income see ray v commissioner tcmemo_1989_628 in meredith the court held that the taxpayers had no reasonable expectation of rental income after being unable to rent out their house for numerous years the court reasoned that the taxpayers failed to change strategies over numerous years to obtain a tenant meredith v commissioner t c pincite petitioners made no effort to change their strategy after being unable to find a rent- paying tenant for over years like the taxpayers in meredith petitioners did not have a reasonable expectation of realizing rental income from the property substantiation taxpayers are required to substantiate each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 the court may estimate the amount of a deductible expense if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount see 39_f2d_540 2d cir 85_tc_731 this is often referred to as the cohan_rule see eg 46_f3d_760 8th cir aff’g tcmemo_1993_ certain expenses including automobile and travel_expenses require substantiation see sec_274 to substantiate by sufficient evidence corroborating the taxpayer’s own statement the taxpayer must establish each element by the taxpayer’s statement and by direct evidence such as documentary_evidence sec_1_274-5t temporary income_tax regs fed reg date sec_274 overrides the cohan_rule 122_tc_305 sec_1_274-5t temporary income_tax regs fed reg date flush language noting that sec_274 supersedes the cohan_rule petitioners contend that they bartered accommodations at the farmhouse for services however they failed to show that the farmhouse was a rental property used for the production_of_income petitioners did not present adequate_records of these transactions or of the value of the barter exchanges for use of the farmhouse the property that they depreciated or the deductible nature of expenses claimed substantiation of the payment and business_purpose of claimed expenses requires records sec_6001 the evidence presented to the court is not sufficient to enable us to verify the amounts of these expenses or whether they were ordinary and necessary business_expenses see dougherty v commissioner tcmemo_1986_188 aff’d without published opinion 822_f2d_1093 8th cir a tax_return is merely a statement of the taxpayer’s claim and does not establish the facts contained therein jewett v commissioner tcmemo_2004_26 slip op pincite see 70_tc_391 we find that petitioners failed to establish that their expenses are deductible under sec_162 and sec_212 and that they failed to substantiate these reported expenses sec_6662 respondent determined that for each year at issue petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 respondent contends that petitioners are liable for the accuracy-related_penalties on alternative grounds the underpayment is attributable to negligence or disregard of rules or regulations within the meaning of sec_6662 or there was a substantial_understatement_of_income_tax within the meaning of sec_6662 only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in sec_6662 sec_1_6662-2 income_tax regs the commissioner bears the burden of production with respect to this penalty sec_7491 once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a higbee v commissioner t c pincite sec_6662 imposes a penalty equal to of the amount of any underpayment attributable to various factors including negligence or a substantial_understatement_of_income_tax sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate_records to substantiate items properly sec_1_6662-3 income_tax regs petitioners failed to properly substantiate their expenses on the farmhouse and failed to keep adequate_records of these expenses the expenses on petitioners’ schedules e cannot be tied to any income-producing activity or rental_activity from the farmhouse respondent has met his burden of production with regard to the accuracy-related_penalties on the basis of negligence the sec_6662 accuracy-related_penalty does not apply with respect to any portion of the underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 for purposes of sec_6664 a taxpayer may be able to establish reasonable_cause and good_faith by showing reliance on professional advice sec_1_6664-4 income_tax regs whether the taxpayer acted with reasonable_cause and in good_faith depends on all of the pertinent facts and circumstances see id generally the most important factor is the taxpayer’s effort to assess his or her proper tax_liability id in order to show justified reliance on professional advice a taxpayer must show that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir see also 98_tc_294 petitioners recognized their unfamiliarity with tax law and approached mr tenney a practicing attorney during the years in issue to assist in preparing their form sec_1040 petitioners testified that mr tenney did a high volume of tax returns for the whole community petitioners also testified that mr tenney asked questions about the farm petitioners gave him all of the materials that they thought were relevant to their taxes we conclude that petitioners in good_faith took reasonable efforts to assess their proper tax_liabilities by seeking advice from a qualified_tax return preparer and reasonably relied on mr tenney’s expertise see furnish v commissioner tcmemo_2001_286 sec_1_6664-4 income_tax regs accordingly petitioners are not liable for the sec_6662 accuracy-related_penalties to reflect the foregoing decision will be entered under rule
